           Case 2:17-cr-00518-JS Document 267 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :          CRIMINAL ACTION
                                               :
    v.                                         :          No. 17-518-5
                                               :
 TYREE JOHNSON                                 :

                                          ORDER

         AND NOW, this 2nd day of February, 2021, upon consideration of Defendant Tyree

Johnson’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Government’s

opposition, and for the reasons stated in the accompanying Memorandum, it is ORDERED the

Motion (Document 249) is DENIED.




                                            BY THE COURT:

                                             /s/ Juan R. Sánchez
                                            Juan R. Sánchez, C.J.
